DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 5, 7-9, 12, 15 and 26-29 are allowed.

The following is an examiner’s statement of reasons for allowance:
Claims 1, 5 and 26-29; prior art fails to disclose or suggest, inter alia, a device, comprising: a first comparator configured to compare the voltage at the output and a reference voltage; a second comparator having a first input coupled to a drain of the NFET, a second input coupled to a source of the NFET and the ground voltage, and an output coupled to a controller, the second comparator configured to detect an amount of current flowing through the NFET; a third comparator configured to compare a current through the PFET and a reference current through a third transistor coupled to the PFET; and the controller configured to: detect an amount of current flowing from the power supply to the inductor is equal to or 
Claim 7-9, 12 and 15; prior art fails to disclose or suggest, inter alia, a voltage regulator, comprising: a current sensor coupled across the NFET, the current sensor comprising a comparator having a first input coupled to a drain of the NFET, a second input coupled to a source of the NFET, and an output coupled to a controller; and the controller configured to: detect if a voltage at the output is less than a threshold voltage, cause the voltage regulator to enter into a foldback mode if the voltage at the output is less than the threshold voltage, monitor a current flowing from the supply voltage to the inductor to detect if the current is greater than a threshold current, in response to the current being .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 9,712,046 Sandner et al. disclose a DC converter with body diode conduction determination for switching delay.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY L LAXTON whose telephone number is (571)272-2079.  The examiner can normally be reached on Monday-Friday, 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/GARY L LAXTON/Primary Examiner, Art Unit 2896                                    7/2/2021